BY THE COURT.
In this case, the judgment of the Court will be determined by the construction of the resolution of Congress, of June, 1786.
Congress having established a system of appeals, and in that system having limited a period, beyond which appeals are not to be entered, we think the resolution of June, 1786, could only mean, that, in conformity with this prior establishment, the judges might use a discretionary power, where particular circumstances, consistent with justice and right, may in their opinion require it.
Whatever decree the Court might have made upon the merits of the cause, and although the property may have been illegally condemned in the maritime Courts; yet under all the circumstances of the present case, we are unanimously of opinion, that justice and right do not require, that the appeal should now be sustained.
Petition dismissed.